DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a Continuation of previously filed US Application 16/297,568, filed on 03/08/2019, issued as US Patent No. 11,033,770 on 06/15/2021.

Specification
The abstract of the disclosure is objected to because the abstract is greater than 150 words in length. The abstract should be a single paragraph within the range of 50-150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5 and 13 are objected to because of the following informalities: 
Claim 5, line 2, “are each perpendicular” should read --are perpendicular--
Claim 13, line 2, “the one or more assist handles” should read --the pair of assist handles--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8, 10, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein the pair of supports are opposite one another.” It is unclear if the pair of supports are positioned opposite to one another relative to a specific structure of the exercise device (i.e. the pair of supports are positioned on opposite sides of the frame) or if the pair of supports are opposite to one another with reference to a specific orientation or configuration.
Claim 10 recites the limitation “wherein the pair of inner assist handles are opposite one another.” It is unclear if the pair of inner assist handles are positioned opposite to one another relative to a specific structure of the exercise device (i.e. the pair of inner assist handles are positioned on opposite sides of the frame) or if the pair of inner assist handles are opposite to one another with reference to a specific orientation or configuration.
Claim 14 recites the limitation “wherein the pair of supports are opposite one another.” It is unclear if the pair of supports are positioned opposite to one another relative to a specific structure of the exercise device (i.e. the pair of supports are positioned on opposite sides of the frame) or if the pair of supports are opposite to one another with reference to a specific orientation or configuration. Claims 15-18 are similarly rejected by virtue of dependency on claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gvoich (US Patent No. 9,937,373).
Regarding independent claim 1, Gvoich discloses a sports specific and injury preventing exercise device for exercising a user (Fig. 1) comprising: 
a frame (back member 13);
a pair of handles (ends 31, 32 of dowel member 30) on the frame (connected via circular apertures 23 on first and second side members 11, 12), wherein the pair of handles are:
parallel to one another (see Fig. 1);
configured to be parallel to a trunk of the user (ends 31, 32 of dowel member 30 are capable of being held parallel to the trunk of a user during exercises);
offset relative to the frame (Figs. 1 and 12 show circular apertures 23 and dowel member 30 being offset from the back member 13 in that they are positioned forward of the back member 13 on side members 11 and 12); and 
on opposite sides of the frame (left and right, see Fig. 1), 
a flat support area in a middle of the frame (interior surface of back member 13, shown in Fig. 1), wherein the flat support area is configured to support one or more weight plates (see Figs. 2-3, weight plates 28);
a sleeve attached to the flat support area (rod member 24), wherein the sleeve is:
perpendicular to each of the pair of handles (see Fig. 1, longitudinal axis of rod member 24 is oriented perpendicular to the longitudinal axis of each of the pair of handles 31, 32);
perpendicular to the flat support area (see Fig. 1, longitudinal axis of rod member 24 is oriented perpendicular to the plane of interior surface of back member 13); and 
located at a center point of the frame (broadly interpreted, the rod member 24 is located at a center point of back member 13 between planar side members 11 and 12, see Fig. 1); and 
one or more assist handles (pair of first hand grips 21 on first and second side members 11, 12; see Fig. 1), wherein the assist handles:
 are configured to allow a spotter to support a weight of the frame (this limitation represents intended use, and as the structure of the invention of Gvoich satisfies the structural limitations of the claim and the pair of first hand grips 21 are capable of allowing a spotter to support a weight of the frame, the pair of first hand grips 21 satisfy the functional claim limitation), and 
are each perpendicular to the sleeve (broadly interpreted, each of the assist handles/first hand grips 21 extends through respective planar side members 11, 12, and, as Applicant has not defined what aspect of each of the assist handles is oriented perpendicular to the sleeve, the lateral axis along the thickness of each of the assist handles/first hand grips 21 is oriented perpendicular to the longitudinal axis of the rod member 24 and therefore satisfies the claim limitation).

    PNG
    media_image1.png
    471
    527
    media_image1.png
    Greyscale

	Regarding claim 2, Gvoich further discloses wherein the frame is approximately rectangular (see rectangular shape of back member 13).
	Regarding claim 3, Gvoich further discloses wherein the one or more assist handles includes a pair of assist handles (pair of first hand grips 21, see annotated Fig. 1).
	Regarding claim 4, Gvoich further discloses wherein the pair of assist handles are parallel to one another (see annotated Fig. 1).
	Regarding claim 5, Gvoich further discloses wherein the pair of assist handle are each perpendicular to the pair of handles (see annotated Fig. 1, longitudinal axis along length of each of the assist handles/first hand grips 21 is oriented perpendicular to longitudinal axis of the pair of handles/ends 31, 32 of dowel 30).
	Regarding claim 6, Gvoich further discloses a pair of supports (base member 14 and top member 15), wherein the pair of supports are attached to the frame (via bolts 19, see Figs. 6-12).
	Regarding claim 7, Gvoich further discloses wherein the pair of supports (14, 15) are interior to the one or more assist handles (see Fig. 1, base member 14 and top member 15 are positioned interior to the one or more assist handles/first hand grips 21 on side members 11, 12).
	Regarding claim 8, Gvoich further discloses wherein the pair of supports (14, 15) are opposite one another (base member 14 positioned at bottom of frame/back member 13 and top member 15 positioned at top of frame/back member 13).
	Regarding claim 9, Gvoich further discloses a pair of inner assist handles (pair of second hand grips 22 on first and second side members 11, 12; annotated Fig. 1 below), wherein the pair of inner assist handles are attached to the frame (inner assist handles formed on side members 11, 12, respectively, which are connected to frame/back member 13).

    PNG
    media_image2.png
    435
    525
    media_image2.png
    Greyscale

	Regarding claim 10, Gvoich further discloses wherein the pair of inner assist handles are opposite one another (see Fig. 1, pair of inner assist handles located on opposing side members 11, 12, on a left and right side of frame/back member 13).
Regarding independent claim 11, Gvoich discloses a sports specific and injury preventing exercise device for exercising a user (Fig. 1) comprising: 
a frame (back member 13), wherein the frame is approximately rectangular (see rectangular shape of back member 13);
a pair of handles (ends 31, 32 of dowel member 30) on the frame (connected via circular apertures 23 on first and second side members 11, 12), wherein the pair of handles are:
parallel to one another (see Fig. 1);
configured to be parallel to a trunk of the user (ends 31, 32 of dowel member 30 are capable of being held parallel to the trunk of a user during exercises);
offset relative to the frame (Figs. 1 and 12 show circular apertures 23 and dowel member 30 being offset from the back member 13 in that they are positioned forward of the back member 13 on side members 11 and 12); and 
on opposite sides of the frame (left and right, see Fig. 1), 
a flat support area in a middle of the frame (interior surface of back member 13, shown in Fig. 1), wherein the flat support area is configured to support one or more weight plates (see Figs. 2-3, weight plates 28);
a sleeve attached to the flat support area (rod member 24), wherein the sleeve is:
perpendicular to each of the pair of handles (see Fig. 1, longitudinal axis of rod member 24 is oriented perpendicular to the longitudinal axis of each of the pair of handles 31, 32);
perpendicular to the flat support area (see Fig. 1, longitudinal axis of rod member 24 is oriented perpendicular to the plane of interior surface of back member 13); and 
located at a center point of the frame (broadly interpreted, the rod member 24 is located at a center point of back member 13 between planar side members 11 and 12, see Fig. 1); and 
a pair of assist handles (pair of first hand grips 21 on first and second side members 11, 12; see Fig. 1), wherein the assist handles:
 are configured to allow a spotter to support a weight of the frame (this limitation represents intended use, and as the structure of the invention of Gvoich satisfies the structural limitations of the claim and the pair of first hand grips 21 are capable of allowing a spotter to support a weight of the frame, the pair of first hand grips 21 satisfy the functional claim limitation), and 
are each perpendicular to the sleeve (broadly interpreted, each of the assist handles/first hand grips 21 extends through respective planar side members 11, 12, and, as Applicant has not defined what aspect of each of the assist handles is oriented perpendicular to the sleeve, the lateral axis along the thickness of each of the assist handles/first hand grips 21 is oriented perpendicular to the longitudinal axis of the rod member 24 and therefore satisfies the claim limitation).

Regarding claim 12, Gvoich further discloses a pair of supports (base member 14 and top member 15), wherein the pair of supports are attached to the frame (via bolts 19, see Figs. 6-12).
	Regarding claim 13, Gvoich further discloses wherein the pair of supports (14, 15) are interior to the one or more assist handles (see Fig. 1, base member 14 and top member 15 are positioned interior to the one or more assist handles/first hand grips 21 on side members 11, 12).
	Regarding claim 14, Gvoich further discloses wherein the pair of supports (14, 15) are opposite one another (base member 14 positioned at bottom of frame/back member 13 and top member 15 positioned at top of frame/back member 13).
Regarding claim 15, Gvoich further discloses a pair of inner assist handles (pair of second hand grips 22 on first and second side members 11, 12; annotated Fig. 1 above), wherein the pair of inner assist handles are attached to the frame (inner assist handles/second hand grips 22 formed on side members 11, 12, respectively, which are connected to frame/back member 13).
Regarding claim 16, Gvoich further discloses wherein the pair of inner assist handles (pair of second hand grips 22 on first and second side members 11, 12) are interior to the pair of supports (14, 15; inner assist handles/second hand grips 22 are positioned interiorly relative to the base member 14 and top member 15).
	Regarding claim 17, Gvoich further discloses one or more stops (annotated Fig. 1 below) between each inner assist handle (pair of second hand grips 22 on first and second side members 11, 12) and a corresponding nearest support of the pair of supports (annotated Fig. 1 below shows stops/longitudinally extending sections of side members 11, 12, positioned between each inner assist handle/second hand grip 22 and the nearest support/base member 14 or top member 15). As the limitation of “stops” has not been further defined by the claim and the specification does not provide a special definition as to what constitutes the claimed stops, the indicated longitudinally extending portions of each side member 11, 12, of Gvoich that is positioned between two relative structures can be broadly interpreted as being stops between the relative structures.

    PNG
    media_image3.png
    439
    528
    media_image3.png
    Greyscale

	Regarding claim 18, Gvoich further discloses one or more stops (annotated Fig. 1 above) between each support (base member 14 and top member 15) and a corresponding nearest assist handle of the pair of assist handles (annotated Fig. 1 below shows stops/longitudinally extending sections of side members 11, 12, positioned between each support/base member 14 or top member 15 and a corresponding nearest assist handle/first hand grip 21). As the limitation of “stops” has not been further defined by the claim and the specification does not provide a special definition as to what constitutes the claimed stops, the indicated longitudinally extending portions of each side member 11, 12, of Gvoich that is positioned between two relative structures can be broadly interpreted as being stops between the relative structures.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gvoich (US Patent No. 9,937,373).
Regarding claims 19-20, Gvoich teaches wherein the pair of handles (ends 31, 32 of dowel member 30) are offset from the frame (back member 13; see annotated Fig. 12), but does not explicitly teach wherein the pair of handles are offset between 0.25 and 0.75 inches (claim 19), or wherein the pair of handles are offset 0.5 inches (claim 20).

    PNG
    media_image4.png
    446
    662
    media_image4.png
    Greyscale

	However, as Gvoich teaches the invention may be modified in the form and arrangement of parts (Paragraph [0082]), and modifying the distance of the offset of the handles (31, 32) relative to the frame (13) would not affect the function of the device, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the handles to be offset between 0.25 and 0.75 inches, or 0.5 inches, as a matter of design choice, as a change in size is generally recognized as being within the level of ordinary skill in the art, and changing the offset of the handles will achieve the predictable results of having the handles located forward of the frame along the side members (11, 12). See MPEP 2144.04, Section IV., Subsection A.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 11,033,770 (hereinafter Patent ‘770). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of Patent ‘770 anticipate the broader claims of the instant application.
Regarding claims 1-18, Patent ‘770 independent claim 1 recites all of the same limitations.
Regarding claims 19-20, Patent ‘770 claims 4-5 recite the same limitations, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Potts et al. (US Patent No. 8,998,778) teaches an exercise device comprising all of the claimed limitations of independent claims 1 and 11, and can be used as an alternative reference for a 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejection. 
Tayo (US Patent No. 8,951,170) teaches an exercise device comprising a plurality of structures that a user or a spotter is capable of gripping, and can be used as an alternative reference for a 35 U.S.C. 103 rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784               


/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784